


Exhibit 10.47

 

July 23, 2008

 

Leonard Blum

Theravance, Inc.

901 Gateway Blvd

South San Francisco, CA 94080

 

Re:  Amendment to Offer Letter dated July 27, 2007

 

Dear Leonard:

 

By your countersignature below, this letter agreement amends the offer letter
between Theravance, Inc. (the “Company”) and you dated July 27, 2007 (the “Offer
Letter”).

 

Exhibit A to the Offer Letter is hereby amended to provide you with up to an
additional twelve (12) months of temporary housing and weekly round-trip coach
class travel between San Francisco and Seattle, in each case, as described in
and subject to the conditions in the Offer Letter.  In addition, the Company
will extend the period during which you may utilize the relocation assistance
described in the Offer Letter by up to twelve (12) months.  Each of these
benefits is contingent upon your continuous service as a full-time employment of
the Company.

 

Except as provided above, all other terms and conditions of the Offer Letter
shall remain in full force and effect.

 

 

Sincerely,

 

 

 

/s/ Rick E Winningham

 

 

 

Rick E Winningham

 

Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Leonard Blum

 

 

Leonard Blum

 

 

 

Date: July 23, 2008

 

 

--------------------------------------------------------------------------------
